Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven W. Stewart on 12/23/2021.

The application has been amended as follows: 
In Claim 4, line 5 replace ‘a payload detection module’ with --means --

In Claim 5, lines 1-2 replace ‘a payload aggregation module’ with --means --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “ENCODED SIGNAL SYSTEMS AND METHODS TO ENSURE MINIMAL ROBUSTNESS” [Closest Prior Art: Reed et al. (US-2015/0156369): Abstract, par 0067-0080; Lam (US-2018/0314908): par 0033-0034; Hakamada et al. (US- 9,126,419): Abstract, col 6, line 33-col 8, line 21; Bai et al. (US-2018/03521 11): Abstract, par 0098-0102, 0137-0142].
Reed in view of Lam, Hakamada, Bai and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “An image processing system comprising: an input to receive a design file, the design file comprising an image including an area of layered colors, the image comprising luminance or chrominance values; means for generating reflectance spectra estimates for the image including the area of layered colors, the reflectance spectra estimates provided on a per pixel basis for the image; a signal detector to determine whether the design file includes a signal encoded therein; means for encoding a signal in the image to yield an encoded image, in which the means for encoding encodes the image only when the signal detector finds no signal encoded within the design file, the means for encoding transforming the image by introducing positive or negative adjustments in units of the image, with each unit representing a plurality of pixels; means for generating visibility information associated with the encoded image, and for reducing visibility of the encoded signal in at least one area of the encoded image; means for evaluating the image on the unit level to determine whether the luminance or chrominance values, prior to encoding, falls within a predetermined luminance or chrominance range, and in which the means for evaluating compresses or eliminates the positive or negative adjustments when the luminance or chrominance values fall within the predetermined luminance or chrominance range, and in which the means for evaluating yields a compressed or eliminated, encoded image” are cited in independent claim 1 [similar program claim 9].
Dependent claims 2-8 and 10-15 are allowed for being dependent on allowable independent claims 1 and 9, respectively.
Therefore, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677